IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DONALD K. MCCLURE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3103

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 5, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Donald K. McClure, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Baker v. State, 878 So. 2d 1236, 1245 (Fla. 2004) (“The remedy

of habeas corpus is not available in Florida to obtain the kind of collateral

postconviction relief available by motion in the sentencing court pursuant to rule

3.850.”).

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.